Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statement (IDS) submitted on 12/22/2020 include the IDS document 2011/055536, which is not in English except for its abstract, thus, it is only considered based on only the English abstract.  Further, IDS document 2009/154279 is not in English.

DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al (US 2011/0053495).
Referring to claim 1, Hara discloses a communication system configured to wirelessly communicate with a terminal (FIG. 1 and FIG. 32 depicts a communication system that wirelessly communicates with a terminal, e.g., terminal T1 in figure 32), the communication system comprising: 
an access point (FIG. 32, “Base Station”); 

wherein the access point is configured to wirelessly communicate with the first communication device on at least a first channel included in a first frequency band (FIG. 32 and 33, Par. 84, “the relay apparatus R1 uses the frequency f1 and the relay apparatus R2 uses a frequency f2 to respectively amplify and transmit the received signal”, note that the Base station (BS) communicates with R1 using frequency band f1. With regards to a first channel in the first frequency band, note that FIG. 33 and paragraph 63 describes “different frequencies f0 and f1 are realized by using different subcarriers in the multicarrier transmission system. In a more preferable mode, as shown in FIG. 2, amplification and transmission in the different frequencies f0 and f1 are realized by designating a plurality of subcarriers as one subband and transmitting a signal with a different subband”. Further note that figures 2 and 33 depict the frequency bands f0 and f1 having multiple subcarrier, each subcarrier can correspond to a channel for transmission) and 
wirelessly communicate with the second communication device on at least a second channel included in a second frequency band different than the first frequency band (FIG. 32 and 33, and Par. 194, “transmit signals in different frequencies”.  Par. 84, “the relay apparatus R1 uses the frequency f1 and the relay apparatus R2 uses a frequency f2. Par. 85, “using a frequency different from each other, all the relay apparatuses”. Note that the base station (BS) communicates with R2 using frequency band f2, which is defined as a different frequency band.  With regards to a second channel in the second frequency band, note that FIG. 33 and paragraph 63 describes “different frequencies f0 and f1 are realized by using different subcarriers in the multicarrier transmission system. In a more preferable mode, as shown in FIG. 2, amplification and of subcarriers as one subband and transmitting a signal with a different subband”. Further note that figures 2 and 33 depict the frequency bands f0 and f1 having multiple subcarrier, each subcarrier can correspond to a channel for transmission), 
the first communication device is configured to wirelessly communicate with the terminal and the second communication device is configured to wirelessly communicate with the terminal (FIG. 32 and 33, Par. 84, “the relay apparatus R1 uses the frequency f1 and the relay apparatus R2 uses a frequency f2 to respectively amplify and transmit the received signal”, note that as shown in figure 32 the relay apparatuses R1 and R2 communicate with the terminal T1).
Hara does not specifically state: using a third channel included in the second frequency band  and a fourth channel included in the first frequency band.
However, one skilled in the art would recognize that in the OFDMA system, available channels or subcarriers can be selected from any available frequency bands. In a different embodiment, Hara teaches an OFDMA system that provides multicarrier resources, e.g., Hara discloses frequency band groups of f0, f1, f2 … in figures 6 and 33, where these frequency bands include plurality of subcarriers (or channels) including a third subcarrier in f2 and a fourth subcarrier in f1, as shown in the figures 6 and 33. The OFDMA system allows the selection of an available subcarrier from an available frequency sub-band.  Further Hara discloses in figure 33 that the terminal transmits data to R1 and R2 on f1 and R2 relays the transmission to BS on f2.  Figure 33 also shows terminal transmits to R1 and R2 on f2 and R1 relays the transmission to BS on f1. Further, note the crossed arrows on the right side that shows the terminal (T) transmit on time slot (or subcarrier) n of f1.  and T also transmits on subcarrier n of f2. Terminal also transmit on time slot n+1 of f1 and n+1 of f2 (Note that time slots and subcarrier can be used interchangeably) (See figures 33, and paragraphs 192 and 103, “when allocating the wireless resources, in a system that performs relay transmission, as shown in FIG. 13, subband numbers of subcarrier groups as a subband in a multicarrier transmission band. The base station BS allocates the wireless resources based on a system of the subband number. In transmission of the control signal for informing allocation of the wireless resources to the terminal T, relay transmission does not necessarily need to be used”. First note that there are 7 subcarriers in each frequency band, as shown in figure 33.  Thus, there would a third subcarrier or channel in f2 and a fourth in f1. Further, note that the BS allocates the wireless resource (subcarrier from a frequency band) to be used and informs the terminal T of the subcarrier it has allocated.  Thus, the relay terminals must be configured to handle the wireless communication with the terminal using the subcarriers that the BS allocates).

Knowing the facts that Hara discloses an OFDMA multicarrier system including plurality of frequency bands, each frequency band including multiple sub-carriers or channels (as shown figure 33) and knowing the fact the available subcarriers can be selected from any frequency band, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Hara such that the first communication device to be configured to wirelessly communicate with the terminal on a third channel in the second frequency band and the second communication device to be configured to wirelessly communicate with the terminal on a fourth channel on the first frequency band, for the purpose of allowing flexibility in subcarrier selection and thus using the subcarriers more efficiently. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.

Referring to claim 2, Hara discloses the communication system according to claim 1, wherein the third channel is a same channel as the second channel, and the fourth channel is a same channel as the first channel (see Hara, FIG. 33, note that the time slot n in frequency f1 corresponds to the fourth channel, and time slot n+1 in f1 correspond to the first channel. Further, n in f2 corresponds to the third channel and n+1 in f2 corresponds to the second channel).

Referring to claim 4, Hara discloses the communication system according to claim 1, 
wherein the access point is configured to communicate with the first communication device and the second communication device using multi-access via orthogonal frequency division multiple access (OFDMA) (Hara, FIG. 2, and 33, Par. 30, “the terminal T transmits a signal by using a subband with a frequency f0, and the relay apparatus … transmits . . . a frequency f1 . . . in the multicarrier transmission system such as the OFDMA system”. Note that figures 2 and 33 depict a multi-access via orthogonal frequency division multiple access (OFDMA) system ). 
Referring to claim 5, Hara discloses the communication system according to claim 1, wherein the terminal comprises a plurality of terminals, and at least one of the first communication device or the second communication device is configured to communicate with the plurality of terminals using multi-access via orthogonal frequency division multiple access (OFDMA) (Hara, FIG. 28 and 29,  and Par. 184, “a plurality of terminals T.sub.1 and T.sub.2 transmit”, note that figure 28 shows multiple terminals T1 and T2 communicating with apparatuses R1 and R2).

Referring to claim 6, Hara discloses the communication system according to claim 1, wherein the access point is configured to transmit one item of data to each of the first communication device and the second communication device, when the first communication device receives the one item of data, the first communication device is configured to transmit the one item of data received to the terminal, and when the second communication device receives the one item of data, the second communication device is configured to transmit the one item of data received to the terminal (Hara, FIG. 6, Par. 200, note that the access point is configured to transmit to the R1 and R1 apparatuses where the R1 and R2 relays to the terminal T1. Thus the structure of figure 32 allows transmission of one item of data to R1 (first communication device) and R2 (second communication device). Thus, when the first communication device (T1) receives the one item of data, the first communication device is configured to transmit the one item of data received to the terminal, and when the second communication device (T2) receives the one item of data, the second communication device is configured to transmit the one item of data received to the terminal).
Claim 7 recites features analogous to the features of claim 1, with exception that claim 7 is directed to a communication terminal communicating with a communication system, while claim 1 is directed to a communication system that communicates with a communication terminal. Thus, claim 7 is rejected for the same reasons as set forth above in the rejection of clam 1.
Claim 8 recites features analogous to the features of claim 1, with exception that claim 8 is directed to a method that is performed by a communication system, while claim 1 is directed to a communication system that performs the same steps identified in claim 8. Thus, claim 8 is rejected for the same reasons as set forth above in the rejection of clam 1.
Claim 9 recites features analogous to the features of claim 7, with exception that claim 9 is directed to a method that is performed by a terminal for communicating with the communication system of claim 7, while claim 7 is directed to a communication terminal communicating with a communication system including all steps of claim 9. Thus, claim 9 is rejected for the same reasons as set forth above in the rejection of claims 1 and 7.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hara et al (US 2011/0053495) further in view of Yang (US 2011/0199988).

However, one skilled in the art knows that two or multiple communication devices e.g., two transceivers can be placed within a single housing, e.g., within a terminal, as shown by Yang. 
Yang discloses a first communication device and a second communication device are disposed in a single housing (FIG. 7 and Par. 28 and 14, note that two transceiver antennas are placed within device 600). 
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Hara such that the first communication device and the second communication device would be housed within a single housing, so that a single processor can be used to handle both communication device. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhu (US 2011/0250917) discloses the first communication device is configured to wirelessly communicate with the terminal on at least a third channel included in the second frequency band, and 
the second communication device is configured to wirelessly communicate with the terminal on at least a fourth channel included in the first frequency band (Par. 72, “a base station may communicate wirelessly with one or more endpoints using a first frequency bandwidth. In some embodiments, the first frequency bandwidth may comprise a plurality of subcarriers spread throughout the frequency channel used by the base station. In some embodiments, the plurality of subcarriers may be selected at random from the available subcarriers of the frequency channel”.  Par. 46, “first frequency bandwidth does not have to be contiguous. For example, in an OFDMA scheme, a frequency channel may comprise various frequency .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/FRED A CASCA/               Primary Examiner, Art Unit 2644